Citation Nr: 0804531	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-20 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether an October 18, 1993 rating decision which assigned a 
30 percent disability rating for service-connected post-
traumatic stress disorder (PTSD) should be revised on the 
basis of clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esquire


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).   

Procedural History

The veteran served on active duty from October 1968 until 
August 1971.    

In November 1991, the RO received the veteran's initial claim 
of entitlement to service connection of PTSD.  In an October 
18, 1993 rating decision service connection for PTSD was 
granted and a 30 percent disability rating was assigned, 
effective November 4, 1991.  

In an October 1997 rating decision entitlement to a 70 
percent disability rating was granted for PTSD and 
entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU) 
was also granted, both effective as of February 1, 1994.    

In May 2002, the RO received the veteran's claim of CUE in 
the October 18, 1993 rating decision for failing to assign a 
disability rating in excess of 30 percent for PTSD, to 
include consideration of TDIU.  The July 2003 rating decision 
denied the veteran's claim.  The veteran disagreed with the 
July 2003 rating decision and initiated this appeal.  The 
appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in June 2005.


FINDINGS OF FACT

1.  The October 18, 1993 VA rating decision assigned a 30 
percent disability rating for PTSD.  

2.  Evidence of record at the time of the October 1993 VA 
rating decision included several medical reports to the 
effect that the veteran's PTSD symptoms were severe and 
prevented him from following substantially gainful 
employment.  Moreover, the evidence of record showed that the 
veteran had been homeless and living in a succession of VA 
domicillary facilities while seeking in-patient mental health 
treatment.  The evidence further documented severe 
interference in the veteran's interpersonal relationships.  

  
CONCLUSIONS OF LAW

1.  The October 1993 RO rating decision with assigned a 30 
percent disability rating for PTSD was the product of CUE.  
38 C.F.R. § 3.105 (2007).

2.  At the time of the October 1993 rating decision, the 
evidence of record demonstrated that the veteran was entitled 
to a 100 percent disability rating under the then-current 
criteria.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1993); 38 C.F.R. § 4.16(c) (1993).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has challenged an October 1003 RO rating decision 
which assigned a 30 percent disability rating for PTSD.  The 
veteran's specific contentions will be discussed below.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (Court) held in 
part that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to [CUE] 
motions." The Court observed that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  See Parker v. Principi, 15 Vet. App. 
407, 412 (2002) [regarding clear and unmistakable error claim 
as to a prior final RO decision]; Juarez v. Principi, 16 Vet. 
App. 518, 521 (2002) [citing Parker as "holding VCAA 
inapplicable to claim that RO decision contained CUE"].

The Board therefore finds that VA's duties to notify and 
assist contained in the VCAA are not applicable to this CUE 
claim.  See also VA O.G.C. Prec. Op. No. 12-2001 (July 6, 
2001).

The Board notes that the veteran nonetheless has been 
accorded sufficient opportunity to present his contentions.  
In this regard, the veteran has presented statements to the 
RO and to the Board; his attorney has also presented a 
written brief on his behalf.     

Preliminary matters

Clarification of the issue on appeal

As a practical matter, the veteran is seeking an effective 
date earlier than the currently assigned February 1, 1994 for 
entitlement to TDIU.  
  
In August 2006, the Court issued Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  
In that decision, the Court held that where a rating decision 
which established an effective date for an increased rating 
becomes final, an earlier effective date can only be 
established by a request for a revision of that decision 
based on clear and unmistakable error (CUE).  In essence, the 
Court in Rudd held that there is no "freestanding" earlier 
effective date claim which could be raised at any time.  
See Rudd, 20 Vet. App. at 299.

Accordingly, in light of Rudd, this matter cannot be 
addressed as a claim for an earlier effective date.  The time 
for the veteran to have raised such an issue is long past.  
Rather, the matter which is on appeal is that of CUE in the 
October 18, 1993 rating decision.  
  
Purported inadequate RO adjudication

The Board has considered the contentions of the veteran's 
attorney to the effect that a remand of this claim is 
required because the RO failed to adjudicate this CUE claim 
in light of Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  The veteran's attorney argues that the veteran's 
claim of entitlement to service connection of PTSD also 
included an implied and unadjudicated claim of entitlement to 
TDIU.  As a result, he argues that the claim must be remanded 
because VA has not cured this procedural defect.  

In this case, the Board finds that the May 2005 Statement of 
the Case was adequate.  It included a citation to 38 C.F.R. § 
3.105, as well as a discussion addressing the veteran's 
contentions.  The SOC clearly meets the requirements of the 
regulation.

Although Roberson is not cited, there is no legal requirement 
that it has to be cited. Indeed, 38 U.S.C.A. § 5107 reads in 
pertinent part as follows: "A statement of the case shall 
include . . . [a] citation to pertinent laws and regulation 
and a discussion of how such laws and regulations affect the 
agency's decision."  The law does not require that judicial 
decisions be cited, nor does it require that a SOC must be 
tantamount to a legal brief.

The Board further finds that even if Roberson was somehow 
required to be cited and discussed in the SOC (and the Board 
obviously does not believe that such is the case), no 
prejudice resulted therefrom.  It is clear to the Board that 
the veteran and his attorney were well aware of Roberson, 
because the attorney cited that case in his June 2005 
substantive appeal.  Indeed, prior to June 2005 SOC the same 
attorney cited Roberson in at least two precedential Court 
cases, Lane v. Principi, 16 Vet. App. 78, 86 (2002) and 
Simmons v. Principi, 17 Vet. App. 105, 109-110 (2003). [The 
Court rejected the attorney's Roberson arguments in each 
case.]

Moreover, in light of the Board's decision, the requested 
remand would not could cure any claimed defect.

Relevant law and regulations

CUE

Previous determinations by an agency of original jurisdiction 
that are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) 
(2006).

The Court has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly. changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet App. 310, 
313- 14 (1992) (en banc).

The Court has further stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or of 
law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  See Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).

General considerations in rating PTSD as of October 1993 
 
With respect to PTSD, the VA Schedule for Rating Disabilities 
as it existed in October 1993 provided as follows:
 
General Rating Formula for Psychoneurotic Disorders:  

100%  The attitudes of all contacts except the most intimate 
are   so adversely affected as to result in virtual isolation  
in the community.  Totally incapacitating psychoneurotic,  
symptoms bordering on gross repudiation of reality with  
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion,  
panic and explosions of aggressive energy resulting in  
profound retreat from mature behavior.  Demonstrably unable 
to obtain or retain employment.
 
70%  Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and  persistence 
that there is severe impairment in the ability to obtain or 
retain employment.
 
50 % Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability,  
flexibility and efficiency levels are so reduced as to  
result in considerable industrial impairment.

30 % Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels 
are as to  result in a definite industrial impairment.
 
See 38 C.F.R. § 4.132 (1993).

Under the law at it existed in October 1993, the assignment 
of a 100 percent disability rating was warranted in cases in 
which a veteran was rated 70 percent disabled due to a 
psychiatric disorder, the psychiatric disorder is the 
veteran's only compensable disability, and the psychiatric 
disorder is found to preclude the veteran from securing or 
following a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(c) (1993); see also Swan v. Derwinski, 1 Vet.App. 20, 
22 (1990): "Subsection (c) increases the schedular rating to 
100 percent (hence, assigning total disability) where the 
schedular rating is at least 70 percent."  

Factual Background

The Board believes that a brief factual background would be 
useful towards an understanding of its decision.

The evidence of record at the time of the October 1993 rating 
decision included the veteran's initial service connection 
claim in November 1991 which included his contentions that he 
had been unable to maintain employment since his return from 
Vietnam.  
  
Also of record was an October 1992 social work report, which 
documented PTSD symptoms, as well as the veteran's inability 
to maintain a job and inability maintaining a stable 
residence or marriage.  An October 1992 metal health 
evaluation showed that on objective testing there were nine 
indicators of considerable distress.  Further, the 
examination report indicated that the objective testing 
confirmed the diagnosis of PTSD and included a finding of 
very poor industrial adaptability and poor interpersonal 
relationships.  In October 1992, the veteran's treating nurse 
practitioner from the VAMC in Las Vegas issued a letter 
indicating that the veteran was "not employable" due to his 
mental health symptomatology.  

In July 1993 the veteran sought admission to a VA domiciliary 
in Biloxi, Mississippi.  The admission record showed that the 
veteran suffered from PTSD, was unemployed and had been 
awarded SSA disability compensation in March 1993.  

In August 1993, the veteran underwent a psychiatric 
evaluation at the VAMC in Biloxi.  The veteran's inability to 
maintain employment since his traumatic experiences in 
Vietnam were documented.  The veteran's history of residence 
in the VA domiciliary in Prescott, Arizona due to 
homelessness between October 1992 and February 1993 was 
noted.  He was noted to have impaired judgment and insight 
and was suffering from a black eye as a result of a recent 
fight.  Although cannabis dependence was noted, based upon 
objective testing PTSD was determined to the major diagnosis.      

In August 1993 the veteran was referred for a VA medical 
examination incident to his service connection claim.  The 
examination reflected a report of twenty years of an 
inability to remain in one place, a history of multiple VA 
domiciliary admissions, receipt of SSA disability 
compensation due to PTSD, severe sleep disturbance, startle 
response, crying, and suicidal ideation.  PTSD was diagnosed; 
cannabis dependence was noted as in remission.  The veteran's 
overall situation was noted to be "severe", and 
homelessness and unemployment were again noted.  

Analysis

The veteran essentially contends that the October 1993 rating 
decision which granted service connection for PTSD and 
assigned a 30 percent disability rating was clearly and 
unmistakably erroneous in failing to assign a higher 
disability rating in light of the veteran's documented PTSD 
symptomatology.  Specifically, the veteran has argued that 
the RO failed to correctly apply 38 U.S.C. § 4.132, 
Diagnostic Code 9411 (1993).  Through his attorney, he 
contends that the record, as it existed in October of 1993, 
contained evidence undebatably establishing the veteran's 
entitlement to a seventy percent disability rating on the 
basis of severe interference with employment and social 
relationships, and which specifically established that the 
veteran was unemployable due to his PTSD symptomatology.  As 
explained immediately below, the Board concurs. 

The Board finds as an initial matter that CUE has been pled 
with specificity.  
See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), 
aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 
2002).

As explained in the law and regulations section above, CUE 
involves more than mere misinterpretation of facts by an 
adjudicator.  Rather, the law must be misapplied to correct 
and relevant facts; further, such error must be undebatable 
and manifestly change the outcome of the issue.

As summarized in the factual background section above, the 
evidence of record at the time of the October 1993 rating 
decision documented the veteran's inability to maintain 
employment, maintain effective relationships with others or 
to provide himself with a stable home.  Specifically, a VA 
provider in October 1992 submitted a letter specifying that 
the veteran was "unemployable" due to the effects of PTSD.  
Significantly, each examiner who reviewed the veteran's 
condition prior to the October 1993 rating decision turned 
the veteran's condition as "severe" or found the veteran's 
social and industrial adjustment to be "very poor".   The 
Board notes that under the law in effect at that time, a 
"severe" impairment in social and occupational function 
warranted a 70 percent disability rating.  

There is no evidence to the contrary regarding the nature and 
severity of the veteran's condition.  Although there was 
evidence of substance abuse in the record in the file in 
October 1993, it is clear that the major problem was PTSD.   

The Board acknowledges that a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  See Crippen v. Brown, 
9 Vet. App. 412 (1996).  In this case, the veteran has in 
essence pointed to the medical evidence , described above, 
and made the argument that it overwhelmingly supports a 
conclusion that the RO erred in assigning a 30 percent rating 
in October 1993.  Thus, the Board is not reweighing the 
evidence but rather is determining whether there was an 
undebatable error on the part of the RO which was outcome 
determinative.  See Damrel, supra.

The October 1993 RO decision, insofar as it discussed the 
assignment of a 30 percent disability rating for PTSD, 
amounts to a non sequitur.  The RO accurately described the 
evidence of record, which as noted above referred to "poor 
work record, poor interpersonal relationships", "a nomadic 
existence", "domiciliary admissions", "numerous quarrels 
and fist fights", and "a number of depressive symptoms".  
However, no basis was provided for the 30 percent rating 
which was assigned.
     
It is undebatable that the record before the RO in October 
1993 demonstrated the veteran's homelessness, his history of 
divorce, his inability to maintain a relationship with his 
child, his inability to maintain appropriate relationships 
with others, and a history of violence.  It follows that it 
is undebatable that the veteran met the criteria for the 
assignment of a 70 percent disability rating.  That is to 
say, that the law was incorrectly applied.   

Moreover, had this error not occurred, the decision would 
have been manifestly different.  See Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999).  Given this record, the RO's error in 
not recognizing the severe nature of the veteran's condition 
manifestly changed the outcome of the case.  Accordingly, the 
Board finds that CUE existed in the October 1993 RO rating 
decision.  Specifically, the assigned rating of 30 percent 
was the product of CUE because the criteria for the 
assignment of a 70 percent disability rating due to 
unemployability were unmistakably met.  
 
Moreover, in 1993 the applicable portion of the regulations 
provided that the assignment of a 100 percent disability 
rating is warranted in cases in which a veteran is rated 
70 percent disabled due to a psychiatric disorder, the 
psychiatric disorder is the veteran's only compensable 
disability, and the psychiatric disorder is found to preclude 
the veteran from securing or following a substantially 
gainful occupation.  See 38 C.F.R. § 4.16 (c) (1993).  This 
was the case with respect to this veteran in October 1993.  
It therefore follows that if the RO erred in not assigning a 
70 percent rating for PTSD, it similarly erred in not 
assigning a 100 percent rating under 38 C.F.R. § 4.16(c).

In summary, for the reasons and bases set out above, it was 
undebatable in October 1993 that the veteran was unable to 
secure substantially gainful employment due to his PTSD 
symptoms.  Accordingly, a 70 percent disability rating was 
warranted.  Because this was the veteran's only service-
connected disability a 100 percent disability rating is 
warranted under 38 C.F.R. § 4.16(c).  

The veteran through counsel has raised a second argument, to 
the effect that the RO failed to adjudicate an implicit TDIU 
claim in October 1993.  However, because a statutory 100 
percent disability rating is being granted the TDIU claim is 
moot. 
See VAOPGCPREC 6-99 and Herlehy v. Principi, 15 Vet. App. 33 
(2001) [a claim for TDIU may not be considered when a 100 
percent rating is in effect].  


ORDER

The October 18, 1993 rating decision which assigned a 30 
percent disability rating for service-connected post-
traumatic stress disorder (PTSD) should be revised on the 
basis of clear and unmistakable error (CUE).  A 100 percent 
disability rating is assigned.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


